                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    CLARENCE ROLAND, #30131-086                      §
                                                     §
    VS.                                              §              CIVIL ACTION NO. 4:20cv126
                                                     §         CRIMINAL ACTION NO. 4:17cr177(2)
    UNITED STATES OF AMERICA                         §

                                        ORDER OF DISMISSAL

           This case was referred to United States Magistrate Judge Christine A. Nowak, who issued a

    Report and Recommendation concluding that Plaintiff’s case should be dismissed for lack of

    jurisdiction. The Report and Recommendation of the Magistrate Judge, which contains proposed

    findings of fact and recommendations for the disposition of such action, has been presented for

    consideration. No objections having been timely filed, the Court concludes that the findings and

    conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions

.   of the Court.

           It is therefore ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct Sentence

    (Dkt. #1) is DISMISSED based on lack of jurisdiction. A certificate of appealability is DENIED.

    All motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 30th day of April, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
